     Case 1:20-cr-00175-DAD-BAM Document 97 Filed 10/23/20 Page 1 of 2


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RITA ANN-MARIE LOUIS
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 1:20-cr-00175-10-DAD
                                         )
11                     Plaintiff,        )                REQUEST TO SCHEDULE DEFENDANT
                                         )                RITA ANN-MARIE LOUIS FOR
12                                       )                ARRAIGNMENT ON THE INDICTMENT
     vs.                                 )
13                                       )
                                         )
14   RITA ANN-MARIE LOUIS,               )
                                         )                Judge: Hon. Barbara A. McAuliffe
15                                       )                Date: October 26, 2020 (Proposed)
                       Defendant.        )                Time: 2:00 PM
16   ____________________________________)
17

18           Defendant, RITA ANN-MARIE LOUIS, through her Attorney of Record, CAROL ANN

19   MOSES, hereby requests that Defendant Louis appear before this Court on October 26, 2020 at

20   2:00 PM to be arraigned on the Indictment filed October 1, 2020. Ms. Louis respectfully requests
21   that she may appear by Zoom from her current residence in Washington State due to the COVID-

22   19 pandemic.

23           Assistant United States Attorney Katherine Schuh is aware of this request and stipulates to

24   the above proposed date and time.

25           Ms. Louis is charged by indictment with violating 21 U.S.C. §§ 846, 841(a)(1), and

26   841(b)(1)(A) - Conspiracy to Distribute Controlled Substances (Methamphetamine and Fentanyl)
27   and 21 U.S.C. § 853(a) - Criminal Forfeiture.

28   ///

     REQUEST TO SCHEDULE DEFENDANT
     FOR ARRAIGNMENT ON THE INDICTMENT
     1
     Case 1:20-cr-00175-DAD-BAM Document 97 Filed 10/23/20 Page 2 of 2


 1           Defendant Louis was arraigned on the Complaint in Washington State on November 30,

 2   2020. The Western District of Washington held a Detention Hearing on Ms. Louis’ matter on

 3   October 13, 2020 during which Ms. Louis was released from custody and her case was transferred

 4   from the Western District of Washington to the Eastern District of California. She has yet to be

 5   arraigned on the Indictment before this Court.

 6           Ms. Louis respectfully requests to come before this Court on October 26, 2020 at 2:00 PM

 7   for Arraignment on the Indictment. Additionally, Ms. Louis requests that she may appear by

 8   Zoom from her current residence in Washington State in the interest of the health of all parties

 9   due to the COVID-19 pandemic.

10

11   Dated: October 23, 2020                              /s/Carol Ann Moses
                                                          CAROL ANN MOSES
12                                                        Attorney for Defendant
13                                                        RITA ANN-MARIE LOUIS

14   Dated: October 23, 2020                              /s/Katherine Schuh
15                                                        KATHERINE SCHUH
                                                          Assistant United States Attorney
16

17                                                ORDER

18           GOOD CAUSE APPEARING, the above request that the Arraignment on the Indictment

19   as to Defendant RITA ANN-MARIE LOUIS in Case No. 1:20-cr-00175-10-DAD be placed on

20   calendar on October 26, 2020 at 2:00 PM is hereby granted. Additionally, Defendant Louis is

21   permitted to appear by Zoom from Washington State due to the COVID-19 pandemic.
     IT IS SO ORDERED.
22

23       Dated:     October 23, 2020                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

     REQUEST TO SCHEDULE DEFENDANT
     FOR ARRAIGNMENT ON THE INDICTMENT
     2
